Citation Nr: 1530575	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  12-10 710	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), including due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, type II.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to October 1968.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

A hearing was held before the undersigned in March 2015 using videoconferencing technology.  A transcript of the hearing is of record.  During the hearing, the Veteran clarified that he is withdrawing his claim for service connection for Type II Diabetes Mellitus, so the Board is summarily dismissing this claim.  He also submitted additional evidence concerning is remaining claim for COPD, however, and he waived his right to have the RO initially consider it, preferring instead that the Board do so in the first instance.  38 C.F.R. § 20.1304 (2014).  Primarily because of this additional evidence, the claim of entitlement to service connection for COPD requires further development before being decided on appeal, so the Board is REMANDING this claim to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT


During the March 2015 hearing and in a March 2015 written statement, the Veteran withdrew his appeal for service connection for diabetes mellitus, type II.


CONCLUSION OF LAW


The criteria are met for withdrawal of his Substantive Appeal concerning this claim.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset of the March 2015 videoconference hearing and in a written statement also submitted in March 2015, the Veteran indicated he is withdrawing his claim of entitlement to service connection for diabetes mellitus, type II.  According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim being withdrawn.  The Veteran's March 2015 hearing testimony is now in writing, as it since has been transcribed, and his March 2015 statement is also in writing.  These written documents include his name and claim number and clearly express his intent to withdraw his appeal of this claim.  Since the Board has not yet issued a decision concerning this claim, the criteria are met for withdrawal of the appeal of this claim.  See id.

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  See 38 U.S.C.A. § 7105(d).

Accordingly, further action by the Board concerning the claim of entitlement to service connection for diabetes mellitus, type II, is not warranted, and the appeal of this claim is dismissed.  Id.


ORDER

The claim of entitlement to service connection for diabetes mellitus, type II, is dismissed.



REMAND

Before, however, the Board may adjudicate the remaining claim of entitlement to service connection for COPD on its merits, additional development is required.

During the March 2015 videoconference hearing before this Board, the Veteran testified that, during his service in Vietnam, he was a triad commander whose duties and responsibilities included escorting convoys.  Board Hearing Tr. at 4.  He stated that there was always dust blowing up around the vehicles and that exhaust fumes would blow in his face all the time.  Id. at 4-5.  He reported that he consequently began having trouble breathing and experienced coughing during service and continued to have these problems even once he got home from Vietnam.  Id. at 4-5.  He did not think that he sought treatment during service and stated that, after service, he had first sought treatment about fifteen years ago.  Id. at 6.  

Service personnel records (SPRs) reflect that the Veteran's military occupational specialties (MOS's) included being a Military Policeman and an Armor Crewman.  Additionally, the record shows that he served in Vietnam from March 1968 to October 1968.  

The Board finds that the Veteran's statements regarding the places, types, and circumstances of his service and his observable symptoms during and after service are both competent and credible.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.159(a)(2).

During a May 2012 VA compensation examination, the examiner considered the Veteran's allegations that he was exposed to daily inhalation of diesel fumes, exhaust, and road dust during his time in Vietnam.  But the examiner determined it was less likely than not that the Veteran's COPD was incurred in service.  As rationale, the examiner explained that the Veteran's claims file did not document any complaints of breathing problems until after COPD was diagnosed in 2002, which was 34 years after he was exposed to dust and fumes in Vietnam.  He also pointed out the Veteran had a history of smoking three to four packages of cigarettes per day for 45 years.  Nevertheless, although the examiner considered the Veteran's in-service exposure to dust and exhaust fumes, the Veteran's testimony regarding observable symptoms he experienced during and after service were not of record at the time of that May 2012 examination.  Therefore, the examiner focused on the lack of continuity of treatment since service, rather than on continuity of symptomatology as required by 38 C.F.R. § 3.303(b).  When applicable, this VA regulation permits a showing of continuity of symptoms, not instead continuity of treatment, as a means of linking the condition now being claimed to service.  See Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  But this VA regulation only applies to situations when the condition now being claimed is one of those specifically listed in 38 C.F.R. § 3.309(a) as chronic, per se, and COPD is not.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012),

Nevertheless, the mere lack of evidence cannot be treated as substantive negative evidence.  In other words, the mere absence of evidence does not necessarily equate to unfavorable evidence.  There are a line of precedent cases supporting this proposition.  See, e.g., Horn v. Shinseki, 25 Vet. App. 231, 239 (2012); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  The United States Court of Appeals for the Federal Circuit also has held however that, while the absence of contemporaneous records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

As the Veteran has indicated that he experienced continuous symptoms of trouble breathing and coughing during and since his service in Vietnam, a new medical opinion is needed on remand addressing these contentions.  

Additionally, the Veteran has alternatively alleged that his COPD is the result of herbicide exposure during his service in Vietnam.  As the record reflects he served in Vietnam from March to October 1968, it is presumed that he was exposed to herbicides while there.  38 C.F.R. § 3.307(a)(6)(i).  That said, COPD is not a disease presumptively associated with herbicide exposure.  38 C.F.R. § 3.309(e).  This does not, however, preclude a claimant from establishing entitlement to service connection for disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997) and McCartt v. West, 12 Vet. App 164, 167 (1999).  In McCartt, the Court indicated the principles set forth in Combee, which, instead, concerned exposure to radiation, are equally applicable in cases involving Agent Orange exposure to establish direct causation.  Therefore, to ensure that this aspect of the Veteran's claim has been adequately developed, the medical opinion obtained on remand must also address whether COPD is related to or the result of his exposure to herbicides in Vietnam.

Consider also that, during his March 2015 videoconference hearing, the Veteran submitted a May 2012 opinion from his private physician, Dr. C.S.H.  Dr. C.S.H. opined that the Veteran's COPD "was likely caused or at least exacerbated by his days in Vietnam escorting convoys with resulting exposure to dust and exhaust fumes."  This opinion is inadequate, however, for the Board to rely on as it merely states a conclusion regarding the etiology of the disability.  In order to be adequate, an opinion must also support the conclusion with sufficient rationale and explanation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  See also 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  In Neives-Rodriguez, the Court held that most of the probative value of an opinion comes from the discussion of its underlying reasoning, so a medical opinion should contain a conclusion and a reference to supporting data with a "reasoned medical explanation connecting the two."  Neives-Rodriguez, at 301.

Furthermore, the record reflects the Veteran receives VA treatment for his COPD.  The most recent VA treatment records that have been associated with the file are from April 2014.  As even more recent VA treatment records are constructively of record, these updated records must be associated with the claims file and considered on remand.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Also, at the Board hearing, the Veteran indicated that he has received private treatment for COPD from Dr. C.S.H. for about seven or eight years.  Board Hearing Tr. at 9.  Although the record contains April through June 2010 treatment records from Dr. C.S.H., it does not appear that all pertinent records from this physician have been obtained.  Therefore, an attempt should be made to secure these additional records on remand. 

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  With any needed assistance from the Veteran, obtain all identified treatment records from Dr. C.S.H. for treatment for COPD.  

2.  With any needed assistance from the Veteran, obtain all VA treatment records relating to his treatment for COPD from April 2014 to the present.  

3.  If any of the records requested in items 1 and 2 cannot be obtained or no longer exist, clearly document the claims file to this effect and appropriately notify him in accordance with 38 C.F.R. § 3.159(a) and (e).


4.  Upon receipt of all additional records, return the Veteran's claims file to the examiner who performed the May 2012 VA compensation examination for an addendum opinion regarding the nature and etiology of COPD.  If, for whatever reason, this examiner is no longer available, the claims file should be sent instead to another examiner with the qualifications needed to provide this necessary supplemental comment.  If it is determined that an opinion cannot be provided without an additional examination, then the Veteran should be scheduled for another examination.

Irrespective of who is designated to provide this additional medical comment, the entire claims file (i.e., both the VBMS efolder and Virtual VA efolder) must be made available to and be reviewed by the examiner for the pertinent history, including a complete copy of this remand.

The examiner should specifically address the following question:

Is it as likely as not (a 50 percent probability or greater) that COPD is related to an incident of the Veteran's military service, including exposure to herbicides and daily exposure to dust and exhaust fumes while escorting convoys in Vietnam?

It is imperative the VA examiner's report reconcile all pertinent evidence of record, including the Veteran's statements, hearing testimony, and clinical records.  In particular, the examiner should consider the Veteran's testimony that he experienced coughing and trouble breathing during and since service.

It is also essential the examiner provide explanatory rationale, preferably citing to specific evidence in the file supporting conclusions.  The mere absence of treatment, alone, either in service or subsequent to service, cannot be the sole basis for disassociating any present-day COPD from service, unless the examiner also provides some reason or explanation as to why this is noteworthy and expected from a medical standpoint.

If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she should expressly indicate this but as importantly provide explanation as to why an opinion cannot be made without resorting to mere speculation.  So merely saying he or she cannot respond will not suffice.

5.  Then readjudicate this claim on its merits.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

	

Department of Veterans Affairs


